Case 1:18-cv-01832-JRS-MPB Document 37 Filed 02/21/19 Page 1 of 4 PageID #: 199




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 CHRISTOPHER KAPS,                               )
                                                 )
          Plaintiff,                             )
                                                 )
          vs.                                    )       Cause No. 1:18-cv-01832-JRS-MPB
                                                 )
 TJ BRAY, AMY MARTINEZ,                          )
 TIM LEATH, MIKE STEVENS                         )
 CARRIER CORPORATION, and DOES                   )
 ONE THROUGH FIVE                                )
       Defendants.                               )

                DEFENDANTS’ PRELIMINARY WITNESS AND EXHIBIT LIST

          Defendants TJ Bray, Amy Martinez, Tim Leath, Mike Stevens and Carrier Corporation,

 through their undersigned counsel, submit the following Preliminary Witness and Exhibit List.

 As discovery is ongoing, Defendants reserve the right to correct, clarify, supplement or otherwise

 amend their witness and exhibit lists pursuant to the Case Management Plan and the orders of

 this Court.

                                              WITNESSES

 1.       Christopher Kaps

 2.       Julie Martin

 3.       Amy Martinez

 4.       TJ Bray

 5.       Timothy Leath

 6.       Michael Stevens

 7.       Any and all witnesses listed by Plaintiff in his initial disclosures and witness lists,
          including any supplements or amendments thereto.

 8.       Any and all necessary rebuttal witnesses.


 54974809v.2
Case 1:18-cv-01832-JRS-MPB Document 37 Filed 02/21/19 Page 2 of 4 PageID #: 200




 9.       Any and all witnesses subsequently revealed during discovery including those identified
          in the parties’ answers to interrogatories, responses to document requests and depositions.

 10.      Custodians and other persons necessary to authenticate or establish the admissibility of
          exhibits.

                                              EXHIBITS

 1.       Plaintiff’s personnel documents;

 2.       Plaintiff’s payroll documents;

 3.       Non-privileged documents relating to Plaintiff’s employment with Carrier;

 4.       Company policies including the Conflict of Interest Policy;

 5.       Non-privileged documents concerning Carrier’s investigation into the concerns Julie

          Martin raised about Plaintiff;

 6.       Disciplinary Review Committee Review Report;

 7.       All exhibits attached to any pleadings;

 8.       Any and all materials identified/obtained through discovery by either party;

 9.       Any and all exhibits listed by Plaintiff in the case, including any supplements or

 amendments thereto;

 10.      Any and all documents or records relied upon by any expert witnesses; and

 11.      Any and all exhibits necessary for rebuttal or impeachment.

          Defendants reserved the right to amend or supplement this Preliminary Witness and Exhibit

 List.




 2
 54974809v.2
Case 1:18-cv-01832-JRS-MPB Document 37 Filed 02/21/19 Page 3 of 4 PageID #: 201




 DATED: February 21, 2019
                                        Respectfully submitted,

                                        CARRIER CORPORATION, TJ BRAY,
                                        TIMOTHY LEATH, AMY MARTINEZ AND
                                        MICHAEL STEVENS

                                        By: /s/ Misty R Martin
                                            Uma Chandrasekaran
                                            uchandrasekaran@seyfarth.com
                                            Misty R. Martin
                                            mrmartin@seyfarth.com
                                            SEYFARTH SHAW LLP
                                            233 South Wacker Drive
                                            Suite 8000
                                            Chicago, Illinois 60606-6448
                                            Telephone:       (312) 460-5000
                                            Facsimile:       (312) 460-7000

                                        ATTORNEYS FOR DEFENDANTS
                                        CARRIER CORPORATION, TJ BRAY,
                                        TIMOTHY LEATH, AMY MARTINEZ AND
                                        MICHAEL STEVENS




 3
 54974809v.2
Case 1:18-cv-01832-JRS-MPB Document 37 Filed 02/21/19 Page 4 of 4 PageID #: 202




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 CHRISTOPHER KAPS,

                    Plaintiff,

          v.
                                                   Case No. 1:18-cv-01832-JRS-MPB
 TJ BRAY, AMY MARTINEZ, TIM LEATH,
 MIKE STEVENS, CARRIER
 CORPORATION, and DOES ONE
 THROUGH FIVE,

                    Defendants.


                                    CERTIFICATE OF SERVICE

          I hereby certify that on February 21, 2019, I served the foregoing DEFENDANTS’

 PRELIMINARY WITNESS AND EXHIBIT LIST by e-mail on the following counsel of record:

                        John Robert Panico
                        PANICO LAW LLC
                        9465 Counselors Row, Suite 200
                        Indianapolis, IN 46240
                        jpanico@discriminationlawgroup.com


                                                           s/ Misty R. Martin
                                                           Counsel for Defendants




 54974809v.2
